AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT, dated as of June 26, 2008 (this "Agreement"), made by Earth Biofuels, Inc., a Delaware corporation ("EBOF"), and each of the undersigned existing Subsidiaries (collectively, the "Existing Subsidiaries") and each other Subsidiary of EBOF hereafter becoming party hereto (together with EBOF and the Existing Subsidiaries, each a "Grantor" and, collectively, the "Grantors"), in favor of Castlerigg Master Investments, Ltd., a company organized under the laws of the British Virgin Islands, in its capacity as collateral agent (in such capacity, the "Collateral Agent") for certain of the holders (each a "Holder" and collectively, the "Holders") of the 2008 Amendment Notes (as defined below). W I T N E S S E T H: WHEREAS, each Holder purchased 8% Senior Convertible Notes (collectively, the "Existing Notes") pursuant to a Securities Purchase Agreement with EBOF, dated as of July 24, 2006 (as amended, restated, supplemented or otherwise modified from time to time, the "Securities Purchase Agreement"); WHEREAS, pursuant to a Guaranty Agreement, dated as of November 13, 2007 (the "Existing Guaranty"), the Existing Subsidiaries jointly and severally guaranteed the payment of the Total Debt (as defined in the Existing Guaranty) to the Holders; WHEREAS, pursuant to a Pledge and Security Agreement, dated as of December 20, 2007 (the "Existing Security Agreement"), EBOF granted to each Holder a perfected security interest in certain assets of EBOF and the stock, equity interests and assets of certain of EBOF's subsidiaries; WHEREAS, in order to pay for expenses due under the Securities Purchase Agreement, EBOF has authorized a new series of senior subordinated secured convertible exchangeable notes of EBOF, in the form attached as Exhibit A to the Exchange Agreement (as defined below) (the "Series B Notes"); WHEREAS, the Collateral Agent desires to enter into an Amendment and Exchange Agreement (the "Exchange Agreement"), with EBOF, pursuant to which, among other things, EBOF and the Collateral Agent shall amend and restate all of the Collateral Agent's Existing Notes for a senior secured convertible exchangeable note in the form attached as Exhibit B to the Exchange Agreement (the "Amended and Restated Notes", and together with the Series B Notes, the "2008 Amendment Notes"); WHEREAS, each of the Lenders have agreed to release certain of the Company's subsidiaries from their respective obligations under the Existing Guaranty and the Existing Security Agreement, pursuant to separate Release, Consent and Waivers (each a "Release Agreement", and collectively, the "Release Agreements") by and among each Lender, the Company, Earth LNG, Inc., Arizona LNG, L.L.C., Fleet Star, Inc., Earth Leasing, Inc. f/k/a Alternative Dual Fuels, Inc. and Applied LNG Technologies USA, L.L.C, effective upon the closing of the transactions contemplated by the Exchange Agreement; WHEREAS, pursuant to the Exchange Agreement, the Existing Subsidiaries will amend and restate the Existing Guaranty in the form attached as Exhibit E to the Exchange Agreement (as amended or modified from time to time in accordance with their terms, the "Amended and Restated Guaranty"), and the Grantors will amend and restate the Existing Security Agreement in this Agreement (as amended or modified from time to time in accordance with their terms) to reaffirm the granting of a security interest in the Existing Security Agreement; WHEREAS, each of the Grantors has determined that the execution, delivery and performance of this Agreement and the Amended and Restated Guaranty directly benefit, and are in the best interest of the Grantors; and NOW, THEREFORE, in consideration of the premises and the agreements herein and in order to induce the Holders to enter into the Exchange Agreement, each Grantor agrees with the Collateral Agent, for the benefit of the Holders, as follows: SECTION 1.Definitions. (a)Reference is hereby made to the Exchange Agreement for a statement of the terms thereof.All terms used in this Agreement and the recitals hereto which are defined in the Exchange Agreement or in Articles 8 or 9 of the Uniform Commercial Code (the "UCC") as in effect from time to time in the State of New York, and which are not otherwise defined herein shall have the same meanings herein as set forth therein; provided that terms used herein which are defined in the UCC as in effect in the State of New York on the date hereof shall continue to have the same meaning notwithstanding any replacement or amendment of such statute, except as the Collateral Agent may otherwise determine. (b)The following terms shall have the respective meanings provided for in the UCC:"Accounts", "Cash Proceeds", "Chattel Paper", "Commercial Tort Claim", "Commodity Account", "Commodity Contracts", "Deposit Account", "Documents", "Equipment", "Fixtures", "General Intangibles", "Goods", "Instruments", "Inventory", "Investment Property", "Letter-of-Credit Rights", "Noncash Proceeds", "Payment Intangibles", "Proceeds", "Promissory Notes", "Security", "Record", "Security Account", "Software", and "Supporting Obligations". (c)As used in this Agreement, the following terms shall have the respective meanings indicated below, such meanings to be applicable equally to both the singular and plural forms of such terms: "2008 Amendment Notes" has the meaning set forth in the recitals hereto. "Amended and Restated Guaranty" has the meaning set forth in the recitals hereto. "Business Day" means any day that is not a Saturday, Sunday, or other day on which national banks are authorized or required to close. "Copyright Licenses" means all licenses, contracts or other agreements, whether written or oral, naming any Grantor as licensee or licensor and providing for the grant of any right to use or sell any works covered by any copyright (including, without limitation, all Copyright Licenses set forth in Schedule II hereto). "Copyrights" means all domestic and foreign copyrights, whether registered or not, including, without limitation, all copyright rights throughout the universe (whether now or hereafter arising) in any and all media (whether now or hereafter developed), in and to all original works of authorship fixed in any tangible medium of expression, acquired or used by any Grantor (including, without limitation, all copyrights described in Schedule II hereto), all applications, registrations and recordings thereof (including, without limitation, applications, registrations and recordings in the United States Copyright Office or in any similar office or agency of the United States or any other country or any political subdivision thereof), and all reissues, divisions, continuations, continuations in part and extensions or renewals thereof. "Event of Default" means any defined event of default under any one or more of the Transaction Documents, in each instance, after giving effect to any notice, grace, or cure periods provided for in the applicable Transaction Documents. "Exchange Agreement" has the meaning set forth in the recitals hereto. "Existing Guaranty" has the meaning set forth in the recitals hereto. "Existing Liens" means any of the Liens described in Schedule VII annexed hereto, but only to the extent such Liens are valid and in existence as of the date of this Agreement and such Liens shall not include any PACA Liens. "Existing Notes" has the meaning set forth in the recitals hereto. "Existing Security Agreement" has the meaning set forth in the recitals hereto. "Farm Products" means all of the Grantors' now owned or hereafter existing or acquired farm products of every kind and nature, including, without limitation, crops and supplies used or produced in farming operations, and products of crops wherever located. "Farm Products Sellers" means, individually and collectively, sellers or suppliers to the Grantors of any farm product (as such term is defined in both the Food Security Act and the Code), including any perishable agricultural commodity (as defined in PACA). "Food Security Act" means the Food Security Act of 1984, 7 USC § 1631 et seq., as the same now exists or may hereafter from time to time be amended, modified, recodified or supplemented, together with all rules and regulations thereunder. "Food Security Act Notices" has the meaning set forth in Section 4(m)(i). "Governmental Authority" means any federal, state, local, or other governmental or administrative body, instrumentality, department, or agency or any court, tribunal, administrative hearing body, arbitration panel, commission, or other similar dispute-resolving panel or body. "Guaranteed Obligations" has the meaning set forth in the Amended and Restated Guaranty. "Insolvency Proceeding" means any proceeding commenced by or against any Person under any provision of the Bankruptcy Code (Chapter11 of Title 11 of the United States Code) or under any other bankruptcy or insolvency law, assignments for the benefit of creditors, formal or informal moratoria, compositions, or extensions generally with creditors, or proceedings seeking reorganization, arrangement, or other similar relief. "Intellectual Property" means the Copyrights, Trademarks and Patents. "Licenses" means the Copyright Licenses, the Trademark Licenses and the Patent Licenses. "Lien" means any mortgage, deed of trust, pledge, lien (statutory or otherwise), security interest, charge or other encumbrance or security or preferential arrangement of any nature, including, without limitation, any conditional sale or title retention arrangement, any capitalized lease and any assignment, deposit arrangement or financing lease intended as, or having the effect of, security, and any PACA Lien. "PACA" shall mean the Perishable Agricultural Commodities Act of 1930, as amended, 7 USC § 499a et seq., as the same now exists or may from time to time hereafter be amended, modified, recodified or supplemented, together with all rules, regulations and interpretations thereunder or related thereto. "PACA Lien" means any statutory trust arising under the Perishable Agricultural Commodities Act, 7 U.S.C. § 499a et seq. "Patent Licenses" means all licenses, contracts or other agreements, whether written or oral, naming any Grantor as licensee or licensor and providing for the grant of any right to manufacture, use or sell any invention covered by any Patent (including, without limitation, all Patent Licenses set forth in Schedule II hereto). "Patents" means all domestic and foreign letters patent, design patents, utility patents, industrial designs, inventions, trade secrets, ideas, concepts, methods, techniques, processes, proprietary information, technology, know-how, formulae, rights of publicity and other general intangibles of like nature, now existing or hereafter acquired (including, without limitation, all domestic and foreign letters patent, design patents, utility patents, industrial designs, inventions, trade secrets, ideas, concepts, methods, techniques, processes, proprietary information, technology, know-how and formulae described in Schedule II hereto), all applications, registrations and recordings thereof (including, without limitation, applications, registrations and recordings in the United States Patent and Trademark Office, or in any similar office or agency of the United States or any other country or any political subdivision thereof), and all reissues, divisions, continuations, continuations in part and extensions or renewals thereof. "Permitted Liens" means (i) any Existing Liens, (ii) any Lien for taxes not yet due or delinquent or being contested in good faith by appropriate proceedings for which adequate reserves have been established in accordance with GAAP, (iii) any Lien (other than a PACA Lien) created by operation of law, such as materialmen's liens, mechanics' liens and other similar liens, arising in the ordinary course of business with respect to a liability that is not yet due or delinquent or that are being contested in good faith by appropriate proceedings, (iv) Liens incurred in connection with the extension, renewal or refinancing of the Indebtedness secured by Liens of the type described in clauses (i) and (iii) above, provided that any extension, renewal or replacement Lien shall be limited to the property encumbered by the existing Lien and the principal amount of the Indebtedness being extended, renewed or refinanced does not increase, (v) Liens granted hereunder securing the Obligations; (vi) leases or subleases and licenses and sublicenses granted to others in the ordinary course of the Grantor's business, not interfering in any material respect with the business of a Grantor, (vii) Liens arising from judgments, decrees or attachments in circumstances not constituting an 'event of default" under any of the Transaction Documents, and (viii) Liens that are contractual rights of set-off (a) relating to the establishment of depository relations with banks not given in connection with the issuance of indebtedness, (b) relating to pooled deposit or sweep accounts of a Grantor to permit satisfaction of overdraft or similar obligations incurred in the ordinary course of business or (c) relating to purchase orders and other agreements entered into with customers of a Grantor in the ordinary course of business. "Person" means natural persons, corporations, limited liability companies, limited partnerships, general partnerships, limited liability partnerships, joint ventures, trusts, land trusts, business trusts, or other organizations, irrespective of whether they are legal entities, and governments and agencies and political subdivisions thereof. "Series B Notes" has the meaning set forth in the recitals hereto. "Subsidiary" means a corporation, partnership, limited liability company, or other entity in which that Person directly or indirectly owns or controls the shares of stock having ordinary voting power to elect a majority of the board of directors (or appoint other comparable managers) of such corporation, partnership, limited liability company, or other entity. "Trademark Licenses" means all licenses, contracts or other agreements, whether written or oral, naming any Grantor as licensor or licensee and providing for the grant of any right concerning any Trademark, together with any goodwill connected with and symbolized by any such trademark licenses, contracts or agreements and the right to prepare for sale or lease and sell or lease any and all Inventory now or hereafter owned by any Grantor and now or hereafter covered by such licenses (including, without limitation, all Trademark Licenses described in Schedule II hereto). "Trademarks" means all domestic and foreign trademarks, service marks, collective marks, certification marks, trade names, business names, d/b/a's, Internet domain names, trade styles, designs, logos and other source or business identifiers and all general intangibles of like nature, now or hereafter owned, adopted, acquired or used by any Grantor (including, without limitation, all domestic and foreign trademarks, service marks, collective marks, certification marks, trade names, business names, d/b/a's, Internet domain names, trade styles, designs, logos and other source or business identifiers described in Schedule II hereto), all applications, registrations and recordings thereof (including, without limitation, applications, registrations and recordings in the United States Patent and Trademark Office or in any similar office or agency of the United States, any state thereof or any other country or any political subdivision thereof), and all reissues, extensions or renewals thereof, together with all goodwill of the business symbolized by such marks and all customer lists, formulae and other Records of any Grantor relating to the distribution of products and services in connection with which any of such marks are used. "Transaction Documents" means (i) the "Documents" (as defined in the Amended and Restated Guaranty), (ii) the Amended and Restated Guaranty, (iii) this Agreement and (iv) any other agreement, instrument, and other document executed and delivered pursuant thereto or otherwise evidencing or securing any of the Obligations. SECTION 2.Confirmation and Grant of Security Interest. (a)Each Grantor hereby confirms, ratifies and reaffirms that the Existing Liens granted pursuant to the Existing Security Agreement are continuing and are and shall remain unimpaired and continue to constitute fully perfected, first priority liens (subject to Permitted Liens) in favor of the Collateral Agent for the benefit of the Holders, with the same force, effect and priority in effect both immediately prior to and after entering into this Agreement and the Transaction Documents.Each Grantor affirms and agrees that such Liens granted pursuant to the Existing Security Agreement will continue to secure all of the Obligations (as defined in Section 3 hereof). (b)As collateral security for all of the "Obligations" (as defined in Section 3 hereof), each Grantor hereby pledges and assigns to the Collateral Agent for the benefit of the Holders, and grants to the Collateral Agent for the benefit of the Holders a continuing security interest in, all personal property of such Grantor, wherever located and whether now or hereafter existing and whether now owned or hereafter acquired, of every kind and description, tangible or intangible (collectively, the "Collateral"), including, without limitation, the following: (i)all Accounts; (ii)all Chattel Paper (whether tangible or electronic); (iii)the Commercial Tort Claims specified on Schedule VI hereto; (iv)all Deposit Accounts (including, without limitation, all cash, and all other property from time to time deposited therein and the monies and property in the possession or under the control of the Collateral Agent or Holder or any affiliate, representative, agent or correspondent of the Collateral Agent or Holder); (v)all Documents; (vi)all Equipment; (vii)all Fixtures; (viii)all General Intangibles (including, without limitation, all Payment Intangibles); (ix)all Goods; (x)all Instruments (including, without limitation, Promissory Notes and each certificated Security); (xi)all Inventory; (xii)all Investment Property; (xiii)all Copyrights, Patents and Trademarks, and all Licenses; (xiv)all Letter-of-Credit Rights; (xv)all Supporting Obligations; (xvi)all other tangible and intangible personal property of such Grantor (whether or not subject to the UCC), including, without limitation, all bank and other accounts and all cash and all investments therein, all proceeds, products, offspring, accessions, rents, profits, income, benefits, substitutions and replacements of and to any of the property of such Grantor described in the preceding clauses of this Section 2 (including, without limitation, any proceeds of insurance thereon and all causes of action, claims and warranties now or hereafter held by such Grantor in respect of any of the items listed above), and all books, correspondence, files and other Records, including, without limitation, all tapes, desks, cards, Software, data and computer programs in the possession or under the control of such Grantor or any other Person from time to time acting for such Grantor that at any time evidence or contain information relating to any of the property described in the preceding clauses of this Section 2 or are otherwise necessary or helpful in the collection or realization thereof; and (xvii)all Proceeds, including all Cash Proceeds and Noncash Proceeds, and products of any and all of the foregoing Collateral; in each case howsoever such Grantor's interest therein may arise or appear (whether by ownership, security interest, claim or otherwise). SECTION 3.Security for Obligations.The security interest confirmed and created hereby in the Collateral constitutes continuing collateral security for all of the following obligations, whether now existing or hereafter incurred (collectively, the "Obligations"): (a)(i) the payment by EBOF, as and when due and payable (by scheduled maturity, required prepayment, acceleration, demand or otherwise), of all amounts from time to time owing by it in respect of the Securities Purchase Agreement, the 2008 Amendment Notes and the other Transaction Documents, and (ii) the payment by each of the Existing Subsidiaries and each other Grantor other than EBOF as and when due and payable of all Guaranteed Obligations under the Amended and Restated Guaranty; and (b)the due performance and observance by each Grantor of all of its other obligations from time to time existing in respect of any of the Transaction Documents. SECTION 4.Representations and Warranties.Each Grantor represents and warrants as follows: (a)Schedule I hereto sets forth (i) the exact legal name of such Grantor, and (ii) the organizational identification number of such Grantor or states that no such organizational identification number exists. (b)To its best knowledge, there is no pending or written notice threatening any action, suit, proceeding or claim affecting such Grantor before any governmental authority or any arbitrator, or any order, judgment or award by any governmental authority or arbitrator, that would reasonably be expected to adversely affect the grant by such Grantor, or the perfection, of the security interest purported to be created hereby in the Collateral, or the exercise by the Collateral Agent of any of its rights or remedies hereunder. (c)Except as set forth in Schedule 4(c), all Federal, state and local tax returns and other reports required by applicable law to be filed by such Grantor have been filed, or extensions have been obtained, and all taxes, assessments and other governmental charges imposed upon such Grantor or any property of such Grantor (including, without limitation, all federal income and social security taxes on employees' wages) and which have become due and payable on or prior to the date hereof have been paid, except to the extent contested in good faith by proper proceedings which stay the imposition of any penalty, fine or Lien resulting from the non-payment thereof and with respect to which adequate reserves have been set aside for the payment thereof in accordance with generally accepted accounting principles consistently applied ("GAAP"). (d)All Equipment, Fixtures, Goods and Inventory of such Grantor now existing are, and all Equipment, Fixtures, Goods and Inventory of such Grantor hereafter existing will be, located and/or based at the addresses specified therefor in Schedule III hereto, except that such Grantor will give the Collateral Agent not less than 5 days' prior written notice of any change of the location of any such Collateral, other than to locations set forth on Schedule III and with respect to which the Collateral Agent has filed financing statements and otherwise fully perfected its Liens thereon.Such Grantor's chief place of business and chief executive office, the place where such Grantor keeps its Records concerning Accounts and all originals of all Chattel Paper are located at the addresses specified therefor in Schedule III hereto.None of the Accounts is evidenced by Promissory Notes or other Instruments.Set forth in Schedule IV hereto is a complete and accurate list, as of the date of this Agreement, of (i) each Promissory Note, Security and other Instrument owned by each Grantor and (ii) each Deposit Account, Securities Account and Commodities Account of each Grantor, together with the name and address of each institution at which each such Account is maintained, the account number for each such Account and a description of the purpose of each such Account.Set forth in Schedule I hereto is a complete and correct list of each trade name used by each Grantor and the name of, and each trade name used by, each person from which such Grantor has acquired any substantial part of the Collateral. (e)Such Grantor has delivered to the Collateral Agent complete and correct copies of each License described in Schedule II hereto, including all schedules and exhibits thereto, which represents all of the Licenses existing on the date of this Agreement.Each such License sets forth the entire agreement and understanding of the parties thereto relating to the subject matter thereof, and there are no other agreements, arrangements or understandings, written or oral, relating to the matters covered thereby or the rights of such Grantor or any of its affiliates in respect thereof.Each material License now existing is, and any material License entered into in the future will be, the legal, valid and binding obligation of the parties thereto, enforceable against such parties in accordance with its terms, except as enforceability may be limited by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the enforcement of a party’s rights generally and by general equitable principles.No default under any material License by any such party has occurred, nor does any defense, offset, deduction or counterclaim exist thereunder in favor of any such party. (f)Such Grantor owns and controls, or otherwise possesses adequate rights to use, all Trademarks, Patents and Copyrights, which are the only trademarks, patents, copyrights, inventions, trade secrets, proprietary information and technology, know-how, formulae, rights of publicity necessary to conduct its business in substantially the same manner as conducted as of the date hereof.Schedule II hereto sets forth a true and complete list of all registered copyrights, issued patents, Trademarks, and Licenses annually owned or used by such Grantor as of the date hereof.To the best knowledge of each Grantor, all such Intellectual Property of such Guarantor is subsisting and in full force and effect, has not been adjudged invalid or unenforceable, is valid and enforceable and has not been abandoned in whole or in part.Except as set forth in Schedule II, no such Intellectual Property is the subject of any licensing or franchising agreement.Such Grantor has no knowledge of any material conflict with the rights of others to any Intellectual Property and, to the best knowledge of such Grantor, such Grantor is not now infringing or in conflict with any such rights of others in any material respect, and to the best knowledge of such Grantor, no other Person is now infringing or in conflict in any material respect with any such properties, assets and rights owned or used by such Grantor.Such Grantor has not received any notice that it is violating or has violated the trademarks, patents, copyrights, inventions, trade secrets, proprietary information and technology, know-how, formulae, rights of publicity or other intellectual property rights of any third party. (g)Such Grantor is and will be at all times the sole and exclusive owner of, or otherwise has and will have adequate rights in, the Collateral free and clear of any Liens, except for Permitted Liens.To such Grantor’s best knowledge, no effective financing statement or other instrument similar in effect covering all or any part of the Collateral is on file in any recording or filing office except (A)such as may have been filed in favor of the Collateral Agent relating to this Agreement, and (B)such as may have been filed to perfect any of the Existing Liens. (h)The exercise by the Collateral Agent of any of its rights and remedies hereunder will not contravene any law or any contractual restriction binding on or otherwise affecting such Grantor or any of its properties and will not result in or require the creation of any Lien, upon or with respect to any of its properties. (i)No authorization or approval or other action by, and no notice to or filing with, any governmental authority or other regulatory body, or any other Person, is required for (i)the grant by such Grantor, or the perfection, of the security interest purported to be created hereby in the Collateral, or (ii)the exercise by the Collateral Agent of any of its rights and remedies hereunder, except (A)for the filing under the UCC as in effect in the applicable jurisdiction of the financing statements, all of which financing statements, have been duly filed and are in full force and effect, (B)with respect to the perfection of the security interest created hereby in the Intellectual Property, for the recording of the appropriate Assignment for Security, substantially in the form of Exhibit A hereto, as applicable, in the United States Patent and Trademark Office or the United States Copyright Office, as applicable, and (C)with respect to the perfection of the security interest created hereby in foreign Intellectual Property and Licenses, for registrations and filings in jurisdictions located outside of the United States and covering rights in such jurisdictions relating to the Intellectual Property and Licenses. (j)This Agreement creates in favor of the Collateral Agent a legal, valid and enforceable security interest in the Collateral, as security for the Obligations.The Collateral Agent's having possession of all Instruments and cash constituting Collateral from time to time, the recording of the appropriate Assignment for Security executed pursuant hereto in the United States Patent and Trademark Office and the United States Copyright Office, as applicable, and the filing of the financing statements and the other filings and recordings, as applicable, described in Schedule V hereto and, with respect to the Intellectual Property hereafter existing and not covered by an appropriate Assignment for Security, the recording in the United States Patent and Trademark Office or the United States Copyright Office, as applicable, of appropriate instruments of assignment, result in the perfection of such security interests; provided, however, that each Holder may keep possession of certificates representing its pro rata portion of shares of capital stock of PNG Ventures, Inc. constituting Collateral hereunder, subject to the terms of this Agreement, which possession shall result in perfection of such Holder's security interests in such shares under this Agreement.Such security interests are, or in the case of Collateral in which such Grantor obtains rights after the date hereof, will be, perfected, first priority security interests, subject only to Permitted Liens and the recording of such instruments of assignment.Such recordings and filings and all other action necessary or desirable to perfect and protect such security interest have been duly taken, except for the Collateral Agent's having possession of Instruments and cash constituting Collateral after the date hereof and the other filings and recordations described in Section 4(l) hereof. (k)As of the date hereof, such Grantor does not hold any Commercial Tort Claims nor is aware of any such pending claims, except for such claims described in Schedule VI. (l)Each of the Existing Subsidiaries is a Subsidiary of EBOF and are the only Subsidiaries of EBOF, as of the date hereof, owned in the respective percentages shown on Schedule VIII annexed hereto. (m)Notices from Farm Products Sellers, etc. (i)Except as set forth in Schedule 4(m) hereto, no Grantor has, within the one (1) year period prior to the date hereof, received any written notice pursuant to the applicable provisions of the Food Security Act, or pursuant to the UCC or any state agricultural or producers' lien laws or any other applicable local laws from (i) any Farm Products Seller or (ii) any lender to any Farm Products Seller or any other Person with a security interest in the assets of any Farm Products Seller or (iii) the Secretary of State (or equivalent official) or other Governmental Authority of any State, Commonwealth or political subdivision thereof in which any Farm Products purchased by any Grantor are produced, in any case advising or notifying any Grantor of the intention of such Farm Products Seller or other Person to preserve the benefits of any trust, lien or other interest applicable to any assets of such Grantor established in favor of such Farm Products Seller or other Person under any other law or claiming a Lien or security interest in and to any perishable agricultural commodity or any other Farm Products which may be or have been purchased by such Grantor or any related or other assets of such Grantor (all of the foregoing, together with any such notices as the Grantors may at any time hereafter receive, collectively, the "Food Security Act Notices"). (ii)No Grantor is engaged in farming operations. (iii)Each Grantor's contract with each of its corn growers provides that not more than 33-1/3% of the aggregate payments to each such grower are due within 30 days after receipt and acceptance by such Grantor of the last shipment of corn from each such corn grower. SECTION 5.Covenants as to the Collateral.So long as any of the Obligations shall remain outstanding, unless the Collateral Agent shall otherwise consent in writing: (a)Further Assurances.Each Grantor will at its expense, at any time and from time to time, promptly execute and deliver all further instruments and documents and take all further action that the Collateral Agent may reasonably request in order to:(i)perfect and protect the security interest purported to be created hereby; (ii)enable the Collateral Agent to exercise and enforce its rights and remedies hereunder in respect of the Collateral; or (iii)otherwise effect the purposes of this Agreement, including, without limitation:(A)marking conspicuously all Chattel Paper with a principal balance in excess of $5,000 and each License and, at the request of the Collateral Agent, each of its Records pertaining to the Collateral with a legend, in form and substance reasonably satisfactory to the Collateral Agent, indicating that such Chattel Paper, License or Collateral is subject to the security interest created hereby, (B) delivering possession of (or granting control over) and pledging to the Collateral Agent hereunder each Promissory Note, Security, Chattel Paper or other Instrument, in each case with a principal balance in excess of $5,000, now or hereafter owned by such Grantor, duly endorsed and accompanied by executed instruments of transfer or assignment, all in form and substance satisfactory to the Collateral Agent, (C)executing and filing (to the extent, if any, that such Grantor's signature is required thereon) or authenticating the filing of, such financing or continuation statements, or amendments thereto, as may be necessary or desirable or that the Collateral Agent may reasonably request in order to perfect and preserve the security interest purported to be created hereby, (D)furnishing to the Collateral Agent from time to time statements and schedules further identifying and describing the Collateral and such other reports in connection with the Collateral in each case as the Collateral Agent may reasonably request, all in reasonable detail, (E)if any Collateral shall be in the possession of a third party, notifying such Person of the Collateral Agent's security interest created hereby and obtaining a written acknowledgment from such Person that such Person holds possession of the Collateral for the benefit of the Collateral Agent, which such written acknowledgement shall be in form and substance satisfactory to the Collateral Agent, (F)if at any time after the date hereof, such Grantor acquires or holds any Commercial Tort Claim, promptly notifying the Collateral Agent in a writing signed by such Grantor setting forth a brief description of such Commercial Tort Claim and granting to the Collateral Agent a security interest therein and in the proceeds thereof, which writing shall incorporate the provisions hereof and shall be in form and substance satisfactory to the Collateral Agent; (G)upon the acquisition after the date hereof by such Grantor of any motor vehicle or other Equipment subject to a certificate of title or ownership (other than a Motor Vehicle or Equipment that is subject to a purchase money security interest), at the Collateral Agent's written request, causing the Collateral Agent to be listed as a lienholder on such certificate of title or ownership and delivering evidence of the same to the Collateral Agent in accordance with the Securities Purchase Agreement; and (H)taking all actions required by any earlier versions of the UCC or by other law, as applicable, in any relevant UCC jurisdiction, or by other law as applicable in any foreign jurisdiction. (b)Location of Equipment and Inventory.Each Grantor will keep the Equipment and Inventory at the locations specified therefor in Section4(g) hereof or, upon not less than five (5) days' prior written notice to the Collateral Agent accompanied by a new Schedule V hereto indicating each new location of the Equipment and Inventory, at such other locations in the United States. (c)Condition of Equipment.Each Grantor will maintain or cause the Equipment (necessary or useful to its business) to be maintained and preserved in good condition, repair and working order, ordinary wear and tear excepted, and will forthwith, or in the case of any loss or damage to any Equipment of such Guarantor within a commercially reasonable time after the occurrence thereof, make or cause to be made all repairs, replacements and other improvements in connection therewith which are necessary or desirable, consistent with past practice, or which the Collateral Agent may request to such end.Such Grantor will promptly furnish to the Collateral Agent a statement describing in reasonable detail any such loss or damage in excess of $100,000to any Equipment. (d)Taxes, Etc.Each Grantor agrees to pay promptly when due all property and other taxes, assessments and governmental charges or levies imposed upon, and all claims (including claims for labor, materials and supplies) against, Equipment that is necessary or useful for its business and Inventory, except to the extent the validity thereof is being contested in good faith by proper proceedings which stay the imposition of any penalty, fine or Lien resulting from the non-payment thereof and with respect to which adequate reserves in accordance with GAAP have been set aside for the payment thereof. (e)Insurance. (i)Each Grantor will, at its own expense, maintain insurance (including, without limitation, commercial general liability and property insurance) with respect to the Equipment and Inventory in such amounts, against such risks, in such form and with responsible and reputable insurance companies or associations as is required by any governmental authority having jurisdiction with respect thereto or as is carried generally in accordance with sound business practice by companies in similar businesses similarly situated and in any event, in amount, adequacy and scope reasonably satisfactory to the Collateral Agent.Each such policy for liability insurance shall provide for all losses to be paid on behalf of the Collateral Agent and such Grantor as their respective interests may appear, and each policy for property damage insurance shall provide for all losses to be adjusted with, and paid directly to, the Collateral Agent during the continuance of an Event of Default.Each such policy shall in addition (A) name the Collateral Agent as an additional insured party thereunder (without any representation or warranty by or obligation upon the Collateral Agent) as their interests may appear, (B) contain an agreement by the insurer that any loss thereunder shall be payable to the Collateral Agent on its own account notwithstanding any action, inaction or breach of representation or warranty by such Grantor, (C) provide that there shall be no recourse against the Collateral Agent for payment of premiums or other amounts with respect thereto, and (D) provide that at least 30 days' prior written notice of cancellation, lapse, expiration or other adverse change shall be given to the Collateral Agent by the insurer.Such Grantor will, if so requested by the Collateral Agent, deliver to the Collateral Agent original or duplicate policies of such insurance and, as often as the Collateral Agent may reasonably request, a report of a reputable insurance broker with respect to such insurance.Such Grantor will also, at the request of the Collateral Agent, execute and deliver instruments of assignment of such insurance policies and cause the respective insurers to acknowledge notice of such assignment. (ii)Reimbursement under any liability insurance maintained by a Grantor pursuant to this Section 5(e) may be paid directly to the Person who shall have incurred liability covered by such insurance.In the case of any loss involving damage to Equipment or Inventory, any proceeds of insurance maintained by a Grantor pursuant to this Section 5(e) shall be paid to the Collateral Agent, such Grantor will make or cause to be made the necessary repairs to or replacements of such Equipment or Inventory, and any proceeds of insurance maintained by such Grantor pursuant to this Section 5(e) shall be paid by the Collateral Agent to such Grantor as reimbursement for the costs of such repairs or replacements. (iii)All insurance payments in respect of such Equipment or Inventory shall be paid to the Collateral Agent and applied as specified in Section 7(b) hereof during the continuance of an Event of Default. (f)Provisions Concerning the Accounts and the Licenses. (i)Each Grantor will (A) give the Collateral Agent at least 30 days' prior written notice of any change in such Grantor's name, identity or organizational structure, (B) maintain its jurisdiction of incorporation as set forth in Section 4(b) hereto, (C) promptly notify the Collateral Agent upon obtaining an organizational identification number, if on the date hereof such Grantor did not have such identification number, and (D) keep adequate records concerning the Accounts and Chattel Paper and permit representatives of the Collateral Agent during normal business hours on reasonable notice to such Grantor, to inspect and make abstracts from such Records and Chattel Paper. (ii)Each Grantor will, except as otherwise provided in this subsection(f), continue to collect, at its own expense, all amounts due or to become due under the Accounts.In connection with such collections, such Grantor may take such action as such Grantor may deem necessary or advisable to enforce collection or performance of the Accounts; provided, however, that the Collateral Agent shall have the right at any time, upon the occurrence and during the continuance of an Event of Default, to notify the account debtors or obligors under any Accounts of the assignment of such Accounts to the Collateral Agent and to direct such account debtors or obligors to make payment of all amounts due or to become due to such Grantor thereunder directly to the Collateral Agent or its designated agent and, upon such notification and at the expense of such Grantor and to the extent permitted by law, to enforce collection of any such Accounts and to adjust, settle or compromise the amount or payment thereof, in the same manner and to the same extent as such Grantor might have done.After receipt by a Grantor of a notice from the Collateral Agent that the Collateral Agent has notified, intends to notify, or has enforced or intends to enforce a Grantor's rights against the account debtors or obligors under any Accounts as referred to in the proviso to the immediately preceding sentence, if an Event of Default has occurred and is continuing, (A)all amounts and proceeds (including Instruments) received by such Grantor in respect of the Accounts shall be received in trust for the benefit of the Collateral Agent hereunder, shall be segregated from other funds of such Grantor and shall be forthwith paid over to the Collateral Agent in the same form as so received (with any necessary endorsement) to be held as cash collateral and applied as specified in Section 7(b) hereof, and (B) such Grantor will not adjust, settle or compromise the amount or payment of any Account or release wholly or partly any account debtor or obligor thereof or allow any credit or discount thereon.In addition, upon the occurrence and during the continuance of an Event of Default, the Collateral Agent may (in its sole and absolute discretion) direct any or all of the banks and financial institutions with which such Grantor either maintains a Deposit Account or a lockbox or deposits the proceeds of any Accounts to send immediately to the Collateral Agent by wire transfer (to such account as the Collateral Agent shall specify, or in such other manner as the Collateral Agent shall direct) all or a portion of such securities, cash, investments and other items held by such institution.Any such securities, cash, investments and other items so received by the Collateral Agent shall (in the sole and absolute discretion of the Collateral Agent) be held as additional Collateral for the Obligations or distributed in accordance with Section 7 hereof. (iii)Upon the occurrence and during the continuance of any breach or default under any material License referred to in Schedule II hereto by any party thereto other than a Grantor, the Grantor party thereto will, promptly after obtaining knowledge thereof, give the Collateral Agent written notice of the nature and duration thereof, specifying what action, if any, it has taken and proposes to take with respect thereto and thereafter will take reasonable steps to protect and preserve its rights and remedies in respect of such breach or default, or will obtain or acquire an appropriate substitute License. (iv)Each Grantor will, at its expense, promptly deliver to the Collateral Agent a copy of each notice or other communication received by it by which any other party to any material License referred to in Schedule II hereto purports to terminate its obligations thereunder, together with a copy of any reply by such Grantor thereto. (v)Each Grantor will use commercially reasonable efforts in performing and observing in all respects all of its obligations under each material License and will take all action reasonably necessary to maintain such Licenses in full force and effect.No Grantor will, without the prior written consent of the Collateral Agent (which consent shall not be unreasonably withheld or delayed), cancel, terminate, amend or otherwise modify in any respect, or waive any provision of, any material License referred to in Schedule II hereto. (g)Transfers and Other Liens. (i)No Grantor will sell, assign (by operation of law or otherwise), lease, license, exchange or otherwise transfer or dispose of any of the Collateral, except (A) Inventory in the ordinary course of business, (B) worn-out or obsolete assets not necessary to the business, (C) leases, subleases, licenses or sublicenses of property in the ordinary course of business and which do not materially interfere with the value of such property, (D) transfers of property subject to any condemnation or eminent domain (or deed in lieu thereof) upon receipt of the casualty proceeds of such event, (E) dispositions in the ordinary course of business consisting of the abandonment of intellectual property rights which, in the reasonable good faith determination of such Grantor, are not material to the conduct of the business of such Grantor, (F)dispositions of overdue accounts receivable arising in the ordinary course of business, but only in connection with the collection or compromise thereof;and(G), dispositions of cash equivalent investments in the ordinary course of business; provided, however, that the exceptions in clauses (E), (F) and (G) shall not apply during the continuance of an Event of Default. (ii)No Grantor will create, suffer to exist or grant any Lien upon or with respect to any Collateral other than a Permitted Lien. (h)Intellectual Property. (i)If applicable, each Grantor shall, upon the Collateral Agent's written request, duly execute and deliver the applicable Assignment for Security in the form attached hereto as Exhibit A.Each Grantor (either itself or through licensees) will, and will cause each licensee thereof to, take all action necessary to maintain all of the Intellectual Property in full force and effect, including, without limitation, using the proper statutory notices and markings and using the Trademarks on each applicable trademark class of goods in order to so maintain the Trademarks in full force and free from any claim of abandonment for non-use, and such Grantor will not (nor permit any licensee thereof to) do any act or knowingly omit to do any act whereby any Intellectual Property may become invalidated; provided, however, that so long as no Event of Default has occurred and is continuing, such Grantor shall not have an obligation to use or to maintain any Intellectual Property (A)that relates solely to any product or work, that has been, or is in the process of being, discontinued, abandoned or terminated, (B) that is being replaced with Intellectual Property substantially similar to the Intellectual Property that may be abandoned or otherwise become invalid, so long as the failure to use or maintain such Intellectual Property does not materially adversely affect the validity of such replacement Intellectual Property and so long as such replacement Intellectual Property is subject to the Lien created by this Agreement or (C) that is substantially the same as another Intellectual Property that is in full force, so long the failure to use or maintain such Intellectual Property does not materially adversely affect the validity of such replacement Intellectual Property and so long as such other Intellectual Property is subject to the Lien and security interest created by this Agreement.Each Grantor will cause to be taken all necessary steps in any proceeding before the United States Patent and Trademark Office and the United States Copyright Office or any similar office or agency in any other country or political subdivision thereof to maintain each registration of the Intellectual Property (other than the Intellectual Property described in the proviso to the immediately preceding sentence), including, without limitation, filing of renewals, affidavits of use, affidavits of incontestability and opposition, interference and cancellation proceedings and payment of maintenance fees, filing fees, taxes or other governmental fees.If any Intellectual Property (other than Intellectual Property described in the proviso to the first sentence of subsection (i) of this clause (h)) is infringed, misappropriated, diluted or otherwise violated in any material respect by a third party, such Grantor shall (x) upon learning of such infringement, misappropriation, dilution or other violation, promptly notify the Collateral Agent and (y) to the extent such Grantor shall deem appropriate under the circumstances, promptly sue for infringement, misappropriation, dilution or other violation, seek injunctive relief where appropriate and recover any and all damages for such infringement, misappropriation, dilution or other violation, or take such other actions as such Grantor shall deem appropriate under the circumstances to protect such Intellectual Property.Each Grantor shall furnish to the Collateral Agent from time to time upon its request statements and schedules further identifying and describing the Intellectual Property and Licenses and such other reports in connection with the Intellectual Property and Licenses as the Collateral Agent may reasonably request, all in reasonable detail and promptly upon request of the Collateral Agent, following receipt by the Collateral Agent of any such statements, schedules or reports, such Grantor shall modify this
